60 F.3d 825NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Raphael BROWN, Defendant-Appellant.
Nos. 94-7500, 94-8070.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 19, 1995.

Rachel Celia Ballow, Douglas E. Crow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In No. 94-7500, Appellant appeals from the district court's order denying reconsideration of the court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and orders and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Brown, No. CR-91-261-A;  CA-93-463-AM (E.D. Va.  Aug. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
Appellant has also filed a petition for a writ of mandamus, No. 94-8070, in which he requests that this Court compel the district court to act on his motion for reconsideration.  The district court has denied the motion.  Accordingly, while we grant Brown leave to proceed in forma pauperis, we deny his petition for mandamus relief.

No. 94-7500--AFFIRMED
No. 94-8070--PETITION DENIED